Appeal Dismissed and Opinion Filed January 23, 2013

 

In The
QEnurt of appeals

jfifth lBistrttt of (Exams at EBaIIas

 

No. 05-12-01483-CR
MARCUS DEMARIUS ANDERSON, Appellant
V.

THE STATE OF TEXAS, Appellee

On Appeal from the 195th Judicial District Court
Dallas County, Texas
Trial Court Cause No. F07 -53637-N

MEMORANDUM OPINION

Before Chief Justice Wright and Justices Myers and Evans
Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the
motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

121483F.U05